Exhibit 10.1

Myrexis, Inc.

Non-Employee Director Compensation Policy

(effective November 11, 2010)

The following is a description of the standard compensation arrangements under
which Myrexis, Inc.’s (the “Company”) non-employee directors will be compensated
for their service as directors, including as members of the various committees
of the Company’s Board of Directors (the “Board”).

 

Annual Retainer    $35,000 Chairman of the Board    $50,000 additional retainer
Committee Chair Compensation    Audit Committee    $18,000 additional retainer
Compensation Committee    $14,000 additional retainer Nominating and Governance
Committee    $10,000 additional retainer Committee Member Compensation    (other
than each Committee Chair)    Audit Committee    $9,000 additional retainer
Compensation Committee    $7,000 additional retainer Nominating and Governance
Committee    $5,000 additional retainer Per Meeting Fees    The Company will pay
each non-employee director a per meeting cash fee of $2,000 for in-person
attendance and $1,000 for telephonic attendance at any Board meetings in excess
of five meetings per fiscal year. The Company will also pay each non-employee
director a per meeting cash fee of $2,000 for in-person attendance and $1,000
for telephonic attendance at committee meetings in excess of five audit
committee meetings, four compensation committee meetings, and three nominating
and governance committee meetings, per fiscal year. Stock Option Awards    Upon
initial election*    25,000 options Annually    16,250 options

 

* Each non-employee director serving on the Board on the day following the date
of the distribution of the Company’s shares of common stock by Myriad Genetics,
Inc. to Myriad Genetics, Inc.’s stockholders will be considered a new
non-employee director as of that date and will automatically, without any
further action required by the Board, receive a non-qualified option to purchase
25,000 shares of common stock on that date.



--------------------------------------------------------------------------------

All cash fees will be paid in four quarterly installments following each quarter
of service. Non-employee directors will also reimbursed for their out-of pocket
expenses incurred in attending meetings.

All options will be granted under the Company’s 2009 Employee, Director and
Consultant Equity Incentive Plan (the “2009 Plan”).

Annual option grants will be granted automatically on the date of each annual
meeting of the Company’s stockholders commencing in 2010 to each director who is
(i) not an employee of the Company or any of its Affiliates (as defined in the
2009 Plan), or (ii) nominated or elected pursuant to or in satisfaction of a
contractual obligation of the Company, provided that on such dates such director
has been in the continued and uninterrupted service of the Company as a director
since his or her election or appointment, and provided further that a director
who was initially elected to the Board within six months of the annual meeting
shall not receive an annual grant.

All options (i) will have an exercise price equal to the Fair Market Value (as
defined in the 2009 Plan) per share of the Company’s common stock on the date of
grant, (ii) will have a term of 10 years unless such director is terminated for
Cause (as defined in the 2009 Plan), in which case the provisions of Paragraph
14 of the 2009 Plan shall apply, and (iii) will vest in full on the first
anniversary of the date of grant, assuming continued membership on the Board,
provided however, that (a) in the event of a Change of Control (as defined in
the 2009 Plan) of the Company, outstanding options shall become fully
exercisable as of the date of the Change of Control, (b) in the event of the
death of a director, outstanding options shall become fully exercisable as of
the date of death, and (c) in the event of the Disability (as defined in the
2009 Plan) of a director, outstanding options shall vest to the extent of a pro
rata portion through the date of Disability of any additional vesting rights
that would have accrued on the next vesting date had the director not become
Disabled. The proration shall be based upon the number of days accrued in the
current vesting period prior to the date of Disability.

 